          Case 3:21-cv-00220-MO          Document 5       Filed 03/19/21     Page 1 of 4




                         IN THE UNITED STATES DISTRICT COURT

                                FOR THE DISTRICT OF OREGON

                                      PORTLAND DIVISION




 ANGELA NAILS,

                         Plaintiff,                                        No. 3:21-cv-00220-MO

         V.
                                                                         OPINION AND ORDER
 BUREAU OF LABOR AND INDUSTRIES,

                         Defendant.



MOSMAN,J.,

       Plaintiff Angela Nails brings this action against Defendant Bureau of Labor and

Industries. Ms. Nails has applied to proceed in forma pauperis ("IFP"). I GRANT her

Application for Leave to Proceed IFP [ECF 2]. However, for the following reasons, I DISMISS

her Complaint [ECF 1].

                                        BACKGROUND

       Although Ms. Nails names Bureau of Labor and Industries as the Defendant, she asserts

her complaint "is against the Attorney hired by the Plaintiff to go before the court for a hearing."

Comp1. [ECF 1] at 1. Ms. Nails alleges she paid a $1,500 retainer as part of a contract with an

attorney. Id. Under the terms of the contract, the attorney was supposed to attend a hearing but

"forgot about the court date." Id. The attorney has refused Ms. Nails's requests to return the

money. Id.
1 - OPINION AND ORDER
          Case 3:21-cv-00220-MO          Document 5       Filed 03/19/21      Page 2 of 4




       As to the named Defendant, Ms. Nails claims Bureau of Labor and Industries "refuse[s]

to control the ethics behavior of the Attorney asking the return of the Plaintiff money." Id. She

claims Bureau of Labor and Industries owes her money "for not making eff01is to complete the

complaint in the favor of the Plaintiff the return of the Plaintiff monies and a complaint to be

placed into the file of the Attorney for ethical behavior." Id. Ms. Nails seeks $1,000,000 in

damages. Id. at 2.

                                           DISCUSSION

       I must dismiss a complaint filed IFP before service of process if it fails to state a claim on

which relief may be granted. 28 U.S.C. § 1915(e)(2)(B)(ii). A complaint must contain (1) a sho1i

and plain statement of the grounds for the comi's jurisdiction, (2) a sh01i and plain statement of

the claim showing that the pleader is entitled to relief, and (3) a demand for the relief sought.

Fed. R. Civ. P. 8(a). Rule 8 "does not require detailed factual allegations, but it demands more

than an unadorned, the-defendant-unlawfully-harmed-me accusation." Ashcroft v. Iqbal, 556

U.S. 662, 678 (2009) (internal quotation marks and citation omitted). A "complaint 'must

provide sufficient allegations of underlying facts to give fair notice and to enable the opposing

pmiy to defend itself effectively."' Caltex PlasNcs, Inc. v. Lockheed Martin Corp., 824 F.3d

1156, 1159 (9th Cir. 2016) (alteration accepted) (quoting Starr v. Baca, 652 F.3d 1202, 1216

(9th Cir. 2011)). The factual allegations must "plausibly suggest an entitlement to relief." Starr,

652 F.3d at 1216. "A claim has facial plausibility when the plaintiff pleads factual content that

allows the comi to draw the reasonable inference that the defendant is liable for the misconduct

alleged." Ashcroft, 556 U.S. at 678. "The plausibility standard is not akin to a 'probability

requirement,' but it asks for more than a sheer possibility that a defendant has acted unlawfully."

Id.



2 - OPINION AND ORDER
          Case 3:21-cv-00220-MO          Document 5       Filed 03/19/21     Page 3 of 4




       Comis must construe pro se pleadings liberally and give plaintiff the benefit of the doubt.

Bernhardt v. Los Angeles County, 339 F.3d 920, 925 (9th Cir. 2003). "Although a prose

litigant ... may be entitled to great leeway when the court construes his pleadings, those

pleadings nonetheless must meet some minimum threshold in providing a defendant with notice

of what it is that it allegedly did wrong." Brazil v. US. Dep 't ofNavy, 66 F.3d 193, 199 (9th Cir.

1995). "Unless it is absolutely clear that no amendment can cure the defect, ... a prose litigant

is entitled to notice of the complaint's deficiencies and an opportunity to amend prior to

dismissal of the action." Lucas v. Dep 't of Corr., 66 F.3d 245,248 (9th Cir. 1995).

       Here, Ms. Nail's complaint fails to satisfy Rule 8. Of the rule's three requirements, her

complaint meets only one: it contains a demand for the relief sought. The complaint lacks a short

and plain statement of the grounds for the comi' s jurisdiction. In fact, the complaint does not

even mention jurisdiction. Additionally, the complaint lacks a short and plain statement of the

claim showing that the pleader is entitled to relief. Although Bureau of Labor and Industries is

the named Defendant, the complaint almost exclusively discusses the conduct of an unnamed

attorney. It is unclear what affiliation, if any, the attorney had or has with Bureau of Labor and

Industries. Ms. Nails's claims against the named Defendant fare no better. It is unclear why

Bureau of Labor and Industries had a duty to control the unnamed attorney's "ethics behavior" or

"to complete the complaint in the favor of the Plaintiff." Compl. [ECF 1] at 1.

       If Ms. Nails chooses to file an amended complaint, she must comply with the pleading

standards described above. Specifically, she must provide a shmi and plain statement of the

grounds for the court's jurisdiction. And she must provide a short and plain statement that

describes what Bureau of Labor and Industries did, when it did it, and why that action (or failure




3 - OPINION AND ORDER
             Case 3:21-cv-00220-MO       Document 5       Filed 03/19/21      Page 4 of 4




to act) violated her rights or broke the law. Additionally, she must identify the law that entitles

her to relief.

                                          CONCLUSION

        I GRANT the Application for Leave to Proceed IFP [ECF 2], and I DISMISS the

Complaint [ECF 1] without prejudice. Ms. Nails is granted leave to file an amended complaint

that satisfies the requirements described above. She shall file an amended complaint, if any, by

April 19, 2021. If Ms. Nails fails to file an amended complaint, this case will be dismissed with

prejudice.

        IT IS SO ORDE~

        DATED this   _j{f__ day of March, 2021.




4 - OPINION AND ORDER
